Exhibit 10.2

SEVENTH AMENDMENT TO CREDIT AGREEMENT AND EXTENSION

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT AND EXTENSION (“Amendment”) is
entered into as of August 30, 2011, by and among CryoLife, Inc., a Florida
corporation (“CryoLife”), AuraZyme Pharmaceuticals, Inc., a Florida corporation
(“AuraZyme”), CryoLife International, Inc., a Florida corporation
(“International”), Cardiogenesis Corporation, a Florida corporation (formerly
known as CryoLife Acquisition Corporation, a Florida corporation)
(“Cardiogenesis”) (CryoLife, AuraZyme, International and Cardiogenesis are
sometimes referred to herein together as the “Borrowers” and individually as a
“Borrower”), CryoLife, as Borrower Representative, the other Credit Parties
party hereto, General Electric Capital Corporation, a Delaware corporation (the
“Agent”), as administrative agent for the several financial institutions from
time to time party to this Amendment (collectively, the “Lenders” and
individually each a “Lender”) and for itself as a Lender and L/C Issuer, and
such Lenders.

RECITALS

A. The Borrowers, the other Credit Parties signatory thereto, the Lenders
signatory thereto from time to time and Agent are parties to that certain Credit
Agreement, dated as of March 27, 2008 (as amended, supplemented, revised,
restated, replaced or otherwise modified, the “Credit Agreement”). Capitalized
terms used in this Amendment without definition shall have the meanings ascribed
to such terms in the Credit Agreement.

B. The Borrowers, the other Credit Parties signatory thereto, and Agent are
parties to that certain Sixth Amendment to Credit Agreement, Pledge Amendment to
Guaranty and Security Agreement and Waiver, dated as of June 30, 2011 (the
“Sixth Amendment”).

C. The Borrowers have requested that Lenders amend the Credit Agreement in
certain respects and waive certain requirements under the Credit Agreement, and
Lenders have agreed to do so, subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A.        AMENDMENTS

1. Amendment to Section 6.3. Section 6.3 of the Credit Agreement is amended by
reducing from $19,200,000 to $16,500,000 the minimum Adjusted EBITDA requirement
set forth therein for September 30, 2011; provided, that the requirement for
each Fiscal Quarter thereafter shall remain unchanged at $20,000,000.

2. Amendment to Section 11.1. Section 11.1 of the Credit Agreement is amended by
replacing the definition of “Revolving Termination Date” in its entirety with
the following:

 

1



--------------------------------------------------------------------------------

“Revolving Termination Date” means the earlier to occur of: (a) October 31,
2011; and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

B.        EXTENSION

The Agent and Lenders hereby extend the deadline set forth in the proviso to the
waiver under Section C of the Sixth Amendment for the dissolution of CGCP Corp.,
a Delaware corporation (“CGCP”) and Compleat, Inc., a California corporation
(“Compleat”) until September 30, 2011, or such later date to which the Agent
shall agree in writing.

C.        CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until Agent shall have received (a) duly executed
signature pages to this Amendment from the Lenders, Borrowers, L/C Issuer, Agent
and each Credit Party, and (b) a certificate of the secretary or other officer
of each Credit Party in charge of maintaining books and records of such Credit
Party certifying as to (i) the names and signatures of each officer of such
Credit Party authorized to execute and deliver any Loan Document, (ii) the
Organization Documents of such Credit Party attached to such certificate are
complete and correct copies of such Organization Documents as in effect on the
date of such certification and (iii) the resolutions of such Credit Party’s
board of directors or other appropriate governing body approving and authorizing
the execution, delivery and performance of this Amendment.

D.        REPRESENTATIONS

Each Credit Party hereby represents and warrants to Lenders, L/C Issuer and
Agent that:

1. The execution, delivery and performance by such Credit Party of this
Amendment (a) are within such Credit Party’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) are not in contravention of any provision of such Credit
Party’s certificate of incorporation or bylaws or other organizational
documents; (d) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party or any such Subsidiary or any of their respective
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party or any of its Subsidiaries other
than those in favor of Agent, on behalf of itself and the Lenders, pursuant to
the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person.

2. This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit

 

2



--------------------------------------------------------------------------------

Party, enforceable against such Credit Party in accordance with its terms except
as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general.

3. Both before and after giving effect to this Amendment, the representations
and warranties contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects and no Default or Event of Default
has occurred and is continuing as of the date hereof.

E.        OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Credit Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby. Upon the effectiveness of this Amendment such terms
and conditions are hereby deemed modified and amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified and amended hereby.

2. Reaffirmation of Loan Documents. Each Credit Party consents to the execution
and delivery of this Amendment by all parties hereto and the consummation of the
transactions described herein, and ratifies and confirms the terms of the Credit
Agreement, Guaranty and Security Agreement and each other Loan Document to which
such Credit Party is a party with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby and all promissory
notes issued thereunder. Each Credit Party acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of any Borrower to the Lenders or any other obligation of
Borrowers, or any actions now or hereafter taken by the Lenders with respect to
any obligation of Borrowers, the Guaranty and Security Agreement (i) is and
shall continue to be a primary obligation of such Credit Party, (ii) is and
shall continue to be an absolute, unconditional, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of any
Credit Party under the Guaranty and Security Agreement.

3. Acknowledgment of Perfection of Security Interest. Each Credit Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Agent, the L/C Issuer and the Lenders under the Credit Agreement and
the other Loan Documents are in full force and effect, are properly perfected
and are enforceable in accordance with the terms of the Credit Agreement and the
other Loan Documents.

4. Effect of Agreement. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force

 

3



--------------------------------------------------------------------------------

and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Borrowers to the Lenders, the L/C Issuer and Agent. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement and the other Loan
Documents or an accord and satisfaction in regard thereto.

7. Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Agent with respect thereto.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[signature pages to follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS:

CRYOLIFE, INC.

By:

 

/s/ D. A. Lee

Title:

 

Exec. VP, COO & CFO & Treasurer

AURAZYME PHARMACEUTICALS, INC.

By:

 

/s/ D. A. Lee

Title:

 

Director, VP Finance, CFO, Treasurer

CRYOLIFE INTERNATIONAL, INC.

By:

 

/s/ D. A. Lee

Title:

 

Director, VP, CFO, Treasurer

CARDIOGENESIS CORPORATION

By:

 

/s/ D. A. Lee

Title:

 

Exec. VP, COO & CFO & Treasurer

AGENT, L/C ISSUER AND LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, L/C Issuer and sole Lender

By:

 

/s/ Ryan Guenin

  Its Duly Authorized Signatory

[Signature Page to Seventh Amendment to Credit Agreement]

 

5